Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-16-00590-CV

                          IN RE THE GOODYEAR TIRE & RUBBER CO

                                       Original Mandamus Proceeding 1

Opinion by: Karen Angelini, Justice
Dissenting Opinion by: Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 26, 2017

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           Relator, The Goodyear Tire and Rubber Company, filed this petition for writ of mandamus

challenging a discovery order granting real parties in interest 2 access to a Goodyear facility to

observe and record tire manufacturing machines in operation. Relator also filed a motion for

temporary stay of the enforcement of the discovery order during the pendency of this mandamus

proceeding. This court granted the stay and requested a response. We conditionally grant the

petition for writ of mandamus.




1
  This proceeding arises out of Cause No. 13-06-12009-DCVAJA, styled Elvia Munoz, et al., v. The Goodyear Tire &
Rubber Co, et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado J.
Abascal, III presiding.
2
  The real parties in interest are Elvia Munoz, individually as surviving spouse and on behalf of the Estate of Ramiro
Munoz, Jr., deceased, Ramiro Munoz, III, and Amanda Munoz. For purposes of this opinion, they will be referred to
as “the Plaintiffs.”
                                                                                     04-16-00590-CV


                                          BACKGROUND

       This proceeding arises out of a traffic accident in Dimmit County, Texas, which occurred

on June 11, 2013, when a cement truck collided with a vehicle driven by Ramiro Munoz, resulting

in Munoz’s death. The Plaintiffs contend the collision was a result of a catastrophic failure of the

left front tire on the cement truck, a “385/65R22.5 Goodyear G286” manufactured by Goodyear

in 2009 in a tire plant in Danville, Virginia using an “RTN” tire manufacturing machine. The

Plaintiffs filed suit against Goodyear and the company that owned and operated the cement truck.

       On May 12, 2015, the Plaintiffs propounded discovery on Goodyear. Included in the

discovery was the request for production at issue in this mandamus proceeding:

       REQUEST FOR PRODUCTION NO. 6:

       Please produce the tire building machines used to place the innerliner and steel belts
       into precured 385/65R22.5 G286 tires made at Goodyear’s Danville, Virginia plant
       from April 9 to May 9 of 2009 (if the tire building machines requested are no longer
       available, please produce the machines as similar as is practicable to the machines
       requested).

       Goodyear objected to this request for production on the grounds that it was vague,

overbroad, not reasonably calculated to lead to the discovery of admissible evidence, was actually

a request for entry into the Goodyear plant and thus subject to a greater level of scrutiny than a

request for production, was a fishing expedition, was unduly burdensome, and sought “information

which is a trade secret, confidential, or of some other highly-sensitive commercial or proprietary

nature.”

       On October 23, 2015, the Plaintiffs filed a motion to compel production of the tire building

machines as part of a response to a motion to compel discovery filed by Goodyear. According to

the Plaintiffs’ motion, the production of the tire building machines would involve entering the

Danville tire plant, observing the manufacturing process and videotaping the process. Goodyear



                                                -2-
                                                                                      04-16-00590-CV


filed a response to the motion to compel on November 3, 2015. Goodyear supported its response

with the declaration of Monroe Griffith, a manager at Goodyear’s Danville plant.

        In his declaration, Griffith stated he had been employed by Goodyear as a “Q-Tech

Manager since 2012.” According to the declaration, Goodyear stopped producing the subject tire

in 2010. In addition, the plant underwent significant changes since the subject tire was built, with

new equipment added and existing equipment modified or removed. There had also been turnover

in personnel. Further, none of the tires being constructed on RTN machines at the plant were being

built to the same specifications as the subject tire.

        According to the Griffith declaration, Goodyear designed the RTN machines used to

manufacture the subject tire and the machines were built to Goodyear specifications. In addition,

people seeking access to the RTN machines would have to pass near other processes and

equipment and see details of the tire building process unrelated to the subject tire. Goodyear

developed the “designs, manufacturing processes and quality systems . . . at great expense,” does

not make them publicly available, and they “are maintained in confidence by Goodyear.” Griffith

testified the designs, manufacturing processes and quality systems “cost millions of dollars to

develop.” According to Griffith, Goodyear limits access to the tire plant and takes steps to prevent

dissemination of information regarding tire manufacturing operations. Visitors to the plant are

required to “sign nondisclosure agreements prohibiting disclosure of any proprietary, trade secret

information they may encounter while in the plant.” Employees must agree not to disclose

information without prior authorization, and access to the computer system is controlled with user

identification numbers and passwords. Employees are given confidential material only on a “need-

to-know basis.”

        In his declaration, Griffith discussed the burden of setting up the RTN machines to produce

the tires responsive to the discovery order, which include the resulting loss of production, the need
                                                  -3-
                                                                                       04-16-00590-CV


to assign personnel to ensure the safety of the inspection team, and the need to involve the union

under Goodyear’s collective bargaining agreement with its employees.

       The Plaintiffs’ motion to compel was heard on November 4, 2015. At the conclusion of

the hearing the trial judge stated that he was granting the Plaintiffs’ request “as represented to the

Court at this hearing, not necessarily as reflected in the written motion[.]” On December 2, 2015,

the trial court signed an “Order on Motion to Compel Production of Tire Building Machines

Subject to Limitations and Confidentiality.” The order required Goodyear allow plaintiffs’ expert,

“one counsel,” and a videographer access to the RTN tire machines while in operation. The order

further allowed the visual observation and videotaping by plaintiffs’ videographer of: (1) the

normal operation of the RTN machines that were used to manufacture the tire involved in the

lawsuit while in operation, or if those machines no longer exist or cannot be identified, a machine

as similar as practical, while those machines are in use during the first- and second-stages of the

tire building process; (2) an RTN machine in operation manufacturing a similar tire to the one

involved in this litigation “that is nearest as is practical to the alternative design that is proposed

by the Plaintiffs with respect to the wider No. 4 belt;” and (3) an RTN machine in operation

manufacturing a similar tire to the one involved in this litigation “that is nearest as is practical to

the alternative design that is proposed by the Plaintiffs with respect to the thicker undertread

design.” The order specified all videotape be turned over to Goodyear to maintain and further

specified Goodyear would not be required to produce the tapes unless ordered to do so by the trial

court following an in-camera inspection.

       Goodyear filed a motion for reconsideration on December 15, 2015. The trial court heard

the motion to reconsider on January 28, 2016, but signed no order. The trial court held another

hearing on August 31, 2016, after which the trial court signed an order denying Goodyear’s motion

for reconsideration. Goodyear then filed this mandamus proceeding.
                                                 -4-
                                                                                      04-16-00590-CV


                                      STANDARD OF REVIEW

       Mandamus will issue only to correct a clear abuse of discretion for which the relator has

no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

“Mandamus relief is available when the trial court compels production beyond the permissible

bounds of discovery.” In re Weekley Homes, L.P., 295 S.W.3d 309, 322 (Tex. 2009) (orig.

proceeding). There is no adequate appellate remedy if an appellate court would be unable to cure

the trial court’s discovery error. Id.; In re Goodyear Tire & Rubber Co., 437 S.W.3d 923, 927

(Tex. App.—Dallas 2014, orig. proceeding). Therefore, if the discovery ordered in this case

compels production outside the permissible bounds of discovery, which cannot be corrected on

appeal, then mandamus relief is appropriate.

                                             ANALYSIS

       The Plaintiffs argue their discovery request was a request for production. Goodyear argues

the request was actually a request for entry on property. Although the Plaintiff’s initial request

was designated a request for production of the machines used to place the innerliner and steel belts

into the subject tire, in their motion to compel they sought entry onto Goodyear’s property to

observe and videotape operations at the tire manufacturing plant.

       Requests for production and requests for entry onto property serve different functions and

are subject to different standards. A request for production allows for inspection, sampling,

testing, photographing and copying “documents or tangible things within the scope of discovery.”

TEX. R. CIV. P. 196.1(a). In contrast, a request for entry onto property allows a party to “gain entry

on designated land or other property to inspect, measure, survey, photograph, test, or sample the

property or any designated object or operation thereon.” TEX. R. CIV. P. 196.7(a) (emphasis

added). In this case, the Plaintiffs sought entry onto property to observe and videotape operations
                                                 -5-
                                                                                     04-16-00590-CV


thereon. This is, therefore, a request for entry upon property, not a request for production, and is

thus governed by Texas Rule of Civil Procedure 196.7. See In re SWEPI L.P., 103 S.W.3d 578,

583 (Tex. App.—San Antonio 2003 orig. proceeding) (“Texas Rule of Civil Procedure 196.7

governs discovery which must be made by entering onto the land of another to inspect, measure,

survey, photograph, test or sample the property or any designated object or operation thereon.”).

       A party seeking entry onto property bears the burden of showing more than “mere

relevance.” In re Goodyear, 137 S.W.3d at 928. “Discovery involving entry onto the property of

another involves unique burdens and risks including, among other things, confusion and disruption

of the defendant’s business and employees.” Id. “Thus, the trial court should conduct a ‘greater

inquiry into the necessity for the inspection, testing, or sampling.’” Id., (citing In re Kimberly–

Clark Corp., 228 S.W.3d 480, 486 (Tex. App.—Dallas 2007, orig proceeding). Two courts in

Texas have addressed the application of Rule 196.7 in circumstances very similar to those now

before this court: In re Michelin, No. 14-15-00578-CV, 2015 WL 7456101 (Tex. App.—Houston

[14th Dist.], Nov. 24, 2015, orig. proceeding) (mem. op.) and In re Goodyear Tire & Rubber Co.,

437 S.W.3d 923.

       In re Goodyear involved a wrongful death lawsuit in which the plaintiffs alleged a tire

defectively designed and manufactured by Goodyear failed and caused a wreck. In re Goodyear,
437 S.W.3d at 925. The plaintiffs sought to view and record the operation of the “first stage” and

“second stage” tire manufacturing machines because those machines were used to build the subject

tire. Id. at 926. If the actual machine used to manufacture the tire at issue was not available,

plaintiffs proposed they view a tire building machine that was “substantially similar” to the actual

machine. Id. The plaintiffs sought the videotaping of the tire manufacturing demonstration to

prove why the subject tire failed and that the failure was due to defects caused by the allegedly

defective manufacture of the subject tire. Id. at 925–26. As in the case now before this court, the
                                                -6-
                                                                                      04-16-00590-CV


plaintiffs in In re Goodyear also requested to view and videotape the manufacture of tires that

represented alternate designs the plaintiffs contended were safer than the subject tire. Id. at 926.

        The trial court in In re Goodyear issued an order requiring the inspection and videotaping

of the first and second stage tire building machines on which the subject tire was manufactured,

or, alternatively, the most similar tire building machines identified by Goodyear if the exact

machines could not be identified. Id. The tire building demonstration ordered by the trial court

required Goodyear to manufacture tires that were different from the subject tire. Id.

        The Fifth District Court of Appeals noted the evidence was undisputed the design of the

tire had changed after the subject tire was manufactured, the machines used to manufacture the

subject tire had been removed, and although one machine had been returned to the plant, it was

being used to manufacture a different tire. Id. The evidence further “established that no tire of the

same size as the subject tire [was] currently manufactured on the type of machine that produced

the subject tire.” Id.

        The court concluded the video sought by the plaintiffs fell “into the category of ‘new

evidence.’” Id. at 929. Rather than requiring the inspection of the machine that produced the

subject tire, the discovery order required Goodyear demonstrate “the manufacture of completely

different products with the intention that the plaintiffs will use those demonstrations as a visual

aid to illustrate their theories regarding the manner in which the manufacture of the subject tire

may have been deficient and how an alternate design that they deem simple and inexpensive could

have avoided the accident.” Id. The video would not document the process used in making the

subject tire or the condition of the plant at the time the subject tire was manufactured. Id. Instead,

the video would “document work performed by different workers, using either a different machine

or making a different tire, under different conditions.” Id. Thus, the appellate court held, the trial

court’s order went “beyond the sort of inspection, measurement, surveying, photographing, testing,
                                                 -7-
                                                                                       04-16-00590-CV


or sampling contemplated by [Texas Rule of Civil Procedure] 196.7.” Id. The appellate court

concluded “[n]either forced participation in the creation of a generic representation of tire

manufacturing nor compelled participation in the preparation of a dramatic demonstrative exhibit

is consistent with the type of discovery contemplated under the rules of civil procedure,” and

conditionally granted mandamus. Id. at 930.

        In re Goodyear was followed by the Fourteenth Court of Appeals in In re Michelin. As in

the Goodyear case and the case now before this court, Michelin involved allegations of an accident

caused by a defective tire with the plaintiffs seeking access to a tire manufacturing facility to view

and record the manufacturing machines in operation. In re Michelin, 2015 WL 7456101 at *1–2.

The trial court ordered the plaintiffs’ attorneys, tire failure experts and a videographer be given

access to tire building machines at a Michelin tire plant to observe and videotape “particular tire

building machines.” Id. at *2–3. The order required the processes to be observed and recorded

be “conducted in a manner as near as is practical” to the processes used in manufacturing the

allegedly defective tire. Id. at *2. The tires to be constructed included tires different from the

subject tire. Id.

        The Fourteenth Court of Appeals began its analysis by stating that discovery requests must

“be reasonably tailored to include only matters relevant to the case,” but further noted that,

although a request for entry onto land must satisfy the general requirement of relevance, “‘mere

relevance is not sufficient to justify a request for entry upon the property of another under Rule

196.7.’” Id. at *4. A trial court must “balance the need presented by the party seeking entry

against the burdens and dangers created by the inspection.” Id.

        The Fourteenth Court held the discovery ordered was not relevant because observing the

tire building machines would not “reflect the manner in which the subject tire was built on those

machines.” Id. at *5. The court also pointed out the disruption of operations at the Michelin plant
                                                 -8-
                                                                                       04-16-00590-CV


that would result from the entry onto the property. Id. at *6. The Fourteenth Court concluded the

trial court had abused its discretion, there was no adequate remedy on appeal, and conditionally

granted the mandamus.

       In the case now before this court, the Plaintiffs argue Goodyear is distinguishable because

the plaintiffs in Goodyear specifically sought the inspection to develop demonstrative evidence.

In the instant case, the Plaintiffs contend they are seeking “real evidence” because the order

involves the RTN machine that produced the subject tire. We disagree: the order in the instant

case provides for the observation of the machines used to manufacture the subject tire or “one

nearest as is practical.” Further, the order in the current case requires the manufacture of types of

tires not at issue in this lawsuit, as did the order in In re Goodyear.

       The Plaintiffs also argue the current case differs from the Goodyear case because the

plaintiffs in Goodyear did not object to the defendant’s affidavits, whereas the Plaintiffs here claim

they “objected extensively, obtained express rulings, and offered abundant contrary evidence” in

response to the Griffith declaration attached to Goodyear’s response to the Plaintiffs’ motion to

compel. The record does not support the Plaintiffs’ claim. At the November 4 hearing, the

Plaintiffs’ counsel stated the Griffith declaration “is a totally conclusory affidavit, by the way. It

does not explain anything in detail. It’s an objectionable conclusory affidavit.” However, insofar

as this was an objection to the declaration, the Plaintiffs did not obtain a ruling regarding the

alleged conclusory nature of the declaration. Further, the Plaintiffs made no objection at the

November 4 hearing regarding the timeliness of the Griffith declaration.

       The Plaintiffs argue that the trial court implicitly granted a timeliness objection by stating

in the December 2, 2015 order that the court had “considered the motion, timely evidence,

responses, arguments, and objections.” However, the Plaintiffs did not raise a timeliness objection

at the November 4 hearing and nothing stated by the trial judge at that hearing indicated he was
                                                 -9-
                                                                                     04-16-00590-CV


making an evidentiary ruling excluding the Griffith declaration from consideration. Therefore, the

Griffith declaration was before the trial court when it ruled upon the Plaintiffs’ motion.

       We find the reasoning of the In re Goodyear and In re Michelin cases applicable to the case

now before this court. The Plaintiffs seek entry onto Goodyear’s property to create a recording

that does not “document the process used in making the actual tire at issue in the case nor does it

document the condition of the plant at the time that the tire was manufactured.” In re Goodyear,
437 S.W.3d at 929. Rather, the inspection and recording ordered will take place eight years after

the subject tire was manufactured, will observe and record work performed by different workers,

using different or modified machines, manufacturing different tires, under different conditions.

See id. The discovery order requires the creation of evidence, not the discovery of existing,

relevant evidence and goes beyond the scope of discovery as contemplated by Texas Rule of Civil

Procedure 196.7. The burden was on the Plaintiffs to establish that the relevance of the evidence

sought outweighed the burden caused by an entry onto property, and this the Plaintiffs failed to

do. The trial court abused its discretion by granting the Plaintiffs’ motion to compel and no

appellate remedy will cure the error. Under these circumstances, mandamus relief is proper.

                                           CONCLUSION

       For the reasons set out above, we conditionally grant the relator’s petition for writ of

mandamus. The writ will issue only if the trial court fails to vacate its “Order on Motion to Compel

Production of Tire Building Machines Subject to Limitations and Confidentiality” signed on

December 2, 2015 and its August 31, 2016 order requiring Goodyear to comply with the December

2, 2015 order.

                                                         Karen Angelini, Justice




                                                - 10 -